Exhibit 10.11

 

Lock-Up Agreement — First Union

 

November 7, 2005

 

Bear, Stearns & Co. Inc.
Credit Suisse First Boston LLC

As Representatives of the several
Underwriters referred to below

c/o Bear, Stearns & Co. Inc.
383 Madison Avenue
New York, New York 10179
Attention: Equity Capital Markets

 

Newkirk Realty Trust, Inc. Lock-Up Agreement

 

Ladies and Gentlemen:

 

This letter agreement (this “Agreement”) relates to the proposed initial public
offering (the “Offering”) by Newkirk Realty Trust, Inc., a Maryland corporation
(the “Company”), of its common stock, $.01 par value (the “Stock”).

 

In order to induce you and the other underwriters for which you act as
representatives (the “Underwriters”) to underwrite the Offering, the undersigned
hereby agrees that, except as otherwise provided herein without the prior
written consent of Bear, Stearns & Co. Inc. (“Bear Stearns”), during the Lock-Up
Period (as hereinafter defined), the undersigned (a) will not, directly or
indirectly, offer, sell, agree to offer or sell, solicit offers to purchase,
grant any call option or purchase any put option with respect to, pledge, borrow
or otherwise dispose of any Relevant Security (as defined below), and (b) will
not establish or increase any “put equivalent position” or liquidate or decrease
any “call equivalent position” with respect to any Relevant Security (in each
case within the meaning of Section 16 of the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder), or otherwise
enter into any swap, derivative or other transaction or arrangement that
transfers to another, in whole or in part, any economic consequence of ownership
of a Relevant Security, whether or not such transaction is to be settled by
delivery of Relevant Securities, other securities, cash or other consideration.

 

As used herein “Relevant Security” means the Stock, any other equity security of
the Company or any of its subsidiaries and any security convertible into, or
exercisable or exchangeable for, any Stock or other such equity security held by
the undersigned immediately following the Offering including, without
limitation, units of limited partnership interest in The Newkirk Master Limited
Partnership, a Delaware limited partnership (the “Partnership”).  As used
herein, the term “Lock-Up Period” means the period from the date hereof until
the earlier of (i) the third anniversary of the effective date of the Offering
and (ii) the date of termination or expiration of the Advisory Agreement among
the Company, the Partnership and NKT Advisors LLC.

 

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing:

 

(i)                                     if (x) during the last 17 days of the
Lock-Up Period the Company issues an earnings release or material news or a
material event relating to the Company occurs; or (y) prior to the expiration of
the Lock-Up Period, the Company announces that it will release earnings results
during the 16-day period beginning on the last day of the 90-day period; the
restrictions imposed in this Letter Agreement shall continue to apply until the
expiration of the 18-day period beginning on the issuance of the earnings
release or the occurrence of the material news or material event; provided,
however, that this sentence shall not apply if the research published or
distributed on the Company is compliant with Rule 139 of the Securities Act and
the Company’s securities are actively traded as defined in Rule 101(c)(1) of
Regulation M of the Exchange Act;

 

(ii)                                  the undersigned shall be permitted to
pledge Relevant Securities in connection with a loan obtained by the undersigned
so long as the principal amount of such loan is no greater than 35% of the value
of all Relevant Securities held by the undersigned.  For purposes hereof, the
value of the Relevant Securities shall be calculated assuming the value of each
Relevant Security is the Offering price of the Stock, adjusted for stock splits;
and

 

(iii)                               the undersigned shall be permitted to
transfer or otherwise assign Relevant Securities to an affiliate of the
undersigned provided that such affiliate agrees to be bound by the terms of this
Agreement.

 

The undersigned hereby authorizes the Company during the Lock-Up Period to cause
any transfer agent for the Relevant Securities to decline to transfer, and to
note stop transfer restrictions on the stock register and other records relating
to, Relevant Securities for which the undersigned is the record holder and, in
the case of Relevant Securities for which the undersigned is the beneficial but
not the record holder, agrees during the Lock-Up Period to cause the record
holder to cause the relevant transfer agent to decline to transfer, and to note
stop transfer restrictions on the stock register and other records relating to,
such Relevant Securities.  The undersigned hereby further agrees that, without
the prior written consent of Bear Stearns, during the Lock-up Period the
undersigned (x) will not file or participate in the filing with the Securities
and Exchange Commission of any registration statement, or circulate or
participate in the circulation of any preliminary or final prospectus or other
disclosure document with respect to any proposed offering or sale of a Relevant
Security and (y) will not exercise any rights the undersigned may have to
require registration with the Securities and Exchange Commission of any proposed
offering or sale of a Relevant Security; provided, however, that notwithstanding
the foregoing, the undersigned may commence the exercise of registration rights
with respect to a Relevant Security provided, however, that such exercise is not
publicized, nor are any documents filed with the Securities and Exchange
Commission with respect thereto, prior to the expiration of the term hereof.

 

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Agreement and that this Agreement
constitutes the legal, valid and binding obligation of the undersigned,
enforceable in accordance with its terms.  Upon request,

 

2

--------------------------------------------------------------------------------


 

the undersigned will execute any additional documents necessary in connection
with enforcement hereof.  Any obligations of the undersigned shall be binding
upon the successors and assigns of the undersigned from the date first above
written.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.  Delivery of a signed copy of this letter by facsimile
transmission shall be effective as delivery of the original hereof.

 

 

Very truly yours,

 

 

 

FIRST UNION REAL ESTATE EQUITY AND MORTGAGE
INVESTMENTS

 

 

 

By

/s/ Peter Braverman

 

 

Name:

Peter Braverman

 

Title:

President

 

3

--------------------------------------------------------------------------------

 